Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	The preliminary claim set of 05/12/21 is considered for examination. Claims 1-33 are canceled. Claims 34-53 are examined on their merits herein. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 and 41-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Hummer et al. Advances in computational structure-based antibody design. Current Opinion in Structural Biology (2022) 74:102379 herein referred to as Hummer is post-filing art that discusses the advances in computational structure -based antibody design. (See title). Hummer teaches that the advances in computational methods are ushering a new era of antibody design, driven in part by accurate structure prediction. (abstract). Hummer teaches that it is reasonable to assume that accurate structures will be available for most proteins and that the rapidly increasing numbers of available antibody sequences will allow for large-scale structural antibody virtual screening, as is already done in small molecule drug development. (See “Introduction” last parag.). Hummer teaches that advances in protein structure prediction and other areas are bringing us closer to being able to being able to entirely computationally design antibodies that bind strongly to a defined antigen epitope. (See “Introduction” last sentence). Hummer teaches several challenges still remain for true computational structure-based antibody design. (See “Future directions” 3rd parag.). These challenges include accurate prediction of the position of side chain atoms, structural changes on binding, accurately modeling the CDR H3 loop, and improvements to paratope and epitope prediction. (See “Future directions” 3rd parag.).
From the work of Hummer, one having ordinary skill in the art would assume that antibody prediction is not possible before the time of filing (nor is it after). One having ordinary skill would see that it is not possible to predict paratopes and epitopes. Thus, one having ordinary skill would not view prediction of antibody structures off of an unknown epitope to be routine in the art.
The specification teaches that 6 antibodies were made. These antibodies can be found in Tables 1, 2, 3, 4, and 5. Table 5 summarizes the antibodies produced by the applicants. 

    PNG
    media_image1.png
    212
    578
    media_image1.png
    Greyscale

These antibodies were derived from OmniRat® rats that produce antibodies with fully human idiotypes in Example 1. These antibodies were then characterized in Example 2 and Examples 4-10. Example 9 is of particular importance to claim 34 as it teaches which antibodies can cross-compete for epitope binding. The data from Example 9 is found in FIG. 6. 
    PNG
    media_image2.png
    326
    553
    media_image2.png
    Greyscale

The conclusion of Example 9 states that the data show that antibodies 22995 and 23203-1 recognize different epitopes on the AXL ECD than the 10G5 and YW327.6S2 IgG1-LALA analogues. Antibody 10G5 does bind to the same epitope as antibody 22883. This is only one species out of the claimed genus. 
Claim 34 and the dependent claims 41-53 relate to a species of antibodies that bind to the same epitope of human AXL as antibody embodiments a-f. These claims recite limitations to antibodies that have unknown structures associated with the function of binding to the same epitope(s) as one or more of the antibody embodiments a-f with exception to 10G5 taught in example 9. Dependent claims 41-44 and 46-53 do not specify any structural features of this unknown antibody structure. As noted above example 9 teaches that antibody 10G5 and antibody 22883 bind to the same epitope. While this antibody does match the claim limitations, it is only one species. One embodiment of a genus does not teach a “representative number of species”. Thus, it would appear that the specification does not contain support for a representative number of antibody structures that would bind to the same epitope of human AXL as an antibody comprising 22995, 22883, and antibodies 23203_1-4. Regarding the rejections of claims 41-53, these claims do not overcome the deficiencies taught in claim 34 and thus, inherit the written description requirement described above for claim 34. 

Claim 45 
Chailyan et al. The association of heavy and light chain variable domains in antibodies: implications for antigen specificity. FEBS Journal 278 (2011) 2858–2866 herein referred to as Chailyan teaches that the antigen binding site of immunoglobulins is formed by six regions (CDRs). (abstract). Chailyan teaches that three of these regions are from the light chain variable domain and three are from the heavy chain variable domain. (abstract). Chailyan teaches that these six loop regions are involved in the antigen binding and are called complementary determining regions or CDRs. (See “Introduction” 3rd parag.). Chailyan discusses that there is great interest in correctly predicting the structure and specificity of these molecules (antibodies), given their essential role in the physiological immune response, as well as in relevant disease processes. (see pg 2859 left col. 1st parag.). Chailyan teaches that the modular nature and the conservation of their scaffold structure make antibody molecules particularly suitable candidates for protein engineering. (see pg 2859 left col. 1st parag.). Chailyan teaches that much of the protein engineering of antibodies is based on “transplanting” the antigen-binding property from a donor to an acceptor antibody against a given antigen. (see pg 2859 left col. 1st parag.). Chailyan teaches that several strategies have been devised to reach this goal such as antibody chimerization, humanization, super humanization, resurfacing and human string content optimization. (see pg 2859 left col. 1st parag.). Chailyan teaches that all these methods rely on a correct understand of the relationship between sequence and structure in this class of molecule. (see pg 2859 left col. 1st parag.).
From the work of Chailyan, one having ordinary skill in the art would understand that there is an important relationship in structure and function in antibodies. One having ordinary skill would understand in particular the CDR structures of the heavy and light chains are important determinants in antigen binding. One having ordinary skill in the art would also understand that the techniques of antibody engineering are reliant on knowing the antigen-binding properties. Thus, it is not routine in the art to describe only half of the antigen binding regions. 
Claim 45 requires a nucleic acid sequence of any one of SEQ ID NOS: 1-2, 11-12, 21-22, 31-32, 41-42 and 51-52 to encode the heavy chain or an antigen-binding portion thereof or the light chain or antigen binding portion thereof of the anti-AXL antibody of claim 4. The claim does not necessitate a described structure of the antibody containing a VH and a VL.  While this does add structure to the deficiencies of claim 34, it is still uncertain to one having ordinary skill in the art what structure is associated with the binding function of the claimed antibody genus. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34, 41-44, and 46-53 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017220695 herein referred to as WO’695.
As discussed above in the 112(a) rejection it is not certain which epitope independent claim 34 refers to. However, in the examples of the application the applicants show that 10G5 binds to the same epitope as antibody 22883. In this regard, 10G5 inherently has the property of binding to the same epitope as an embodiment of the invention. 
WO’695 describes the invention of anti-AXL antibodies that bind a novel epitope on the AXL protein as well as methods for production and use of the anti-AXL antibodies. (see abstract) WO’695 describes that their invention of the humanized 10G5 anti-AXL antibodies have a number of advantages including binding to a novel AXL epitope which allows for combination with other antibodies, inhibition of the binding of AXL to its ligand Gas6, 10G5 does not increase the levels of AXL activation, and 10G5 inhibits expression of fibrosis markers, and 10G5 has lower cross-reactivity than the prior art antibodies. (See pg 7 lines 33-44 and pg 8 lines 1-11). WO’695 teaches that the humanized 10G5 antibodies have high affinities as shown in the table below. (See Example 19). 

    PNG
    media_image3.png
    253
    741
    media_image3.png
    Greyscale

WO’695 teaches that the humanized 10G5 antibodies specific bind to human AXL, show no binding to murine AXL and bind strongly to cynomolgus AXL. (See “Specific binding” pgs. 13-14). WO’695 teaches that the antibodies of their invention can be bispecific or multi-specific. (See pg 20 lines 13-29). WO’695 teaches that many cancers have had clinical indication of having therapeutic benefit to treatment with their anti-AXL antibodies including brain tumors and non-small lung carcinoma. (See “Clinical indications” pgs. 33-35). WO’695 teach that their antibodies can be administered in the form of a pharmaceutical composition. (See “Pharmaceutical compositions” pgs. 39-42). WO’695 teaches that their invention can be in a combination therapy with many reagents including chemotherapeutics like carboplatin or paclitaxel. (See “Combination therapy” and “Suitable agents for use in combination therapy” pgs. 45-51). WO’695 teaches that the present invention further provides an isolated nucleic acid encoding the antibody of the present invention which can include vectors. (See “Nucleic acids, constructs, and expression” pg 53-54). WO’695 teaches that methods comprising expression from nucleic acids as well as methods of production of the encoded product. (See “Nucleic acids, constructs, and expression” pg 53-54). WO’695 teaches that expression may conveniently be achieved by culturing under appropriate conditions. (See “Nucleic acids, constructs, and expression” pg 53-54). WO’695’s Example 12 discusses using an expression vector suitable for mammalian cells which encoded mouse VH and VL with human constant domains to produce chimeric monoclonal antibodies in CHO cells. 
	Given the prior art, it would be obvious to make and use antibody 10G5 that binds to the same epitope as embodiment f) (22883 of the specification) of the claims. One would be motivated to do so because WO’695 teaches that 10G5 has a number of advantages over other 10G5 antibodies such as inhibiting AXL activation and reducing expression of fibrosis markers. (See pg 7 lines 33-44 and pg 8 lines 1-11).
	Regarding claims 41, WO’695 teaches that the humanized 10G5 antibodies specific bind to human AXL, show no binding to murine AXL and bind strongly to cynomolgus AXL. (See “Specific binding” pgs. 13-14).
	Regarding claim 42, WO’695 teach that their antibodies can be administered in the form of a pharmaceutical composition. (See “Pharmaceutical compositions” pgs. 39-42).
	Regarding claim 43, WO’695 teaches that their invention can be in a combination therapy with many reagents including chemotherapeutics like carboplatin or paclitaxel. (See “Combination therapy” and “Suitable agents for use in combination therapy” pgs. 45-51).
	Regarding claims 44-48, WO’695 teaches that the present invention further provides an isolated nucleic acid encoding the antibody of the present invention which can include vectors. (See “Nucleic acids, constructs, and expression” pg 53-54). WO’695 teaches that methods comprising expression from nucleic acids as well as methods of production of the encoded product. (See “Nucleic acids, constructs, and expression” pg 53-54). WO’695 teaches that expression may conveniently be achieved by culturing under appropriate conditions. (See “Nucleic acids, constructs, and expression” pg 53-54). WO’695’s Example 12 discusses using an expression vector suitable for mammalian cells which encoded mouse VH and VL with human constant domains to produce chimeric monoclonal antibodies in CHO cells. WO’695 teaches that suitable vectors can be chosen or constructed containing appropriate regulatory sequences, including promoter sequences, terminator sequences, polyadenylation sequences, enhancer sequences, marker genes and other sequences as appropriate. (See pg 54 lines 12-14). This reads on an expression control sequence defined by the instant specification to mean “polynucleotide sequences that are necessary to effect the expression and processing of coding sequences to which they are ligated.”  As examples of expression control sequences include promotor and enhancer sequences. 
	Regarding claim 49, WO’695 teaches that the antibodies of their invention can be bispecific or multi-specific. (See pg 20 lines 13-29).
	Regarding claim 50-53, binding to human AXL would inherently mean that these antibodies can be used in treating disorders associated with AXL in human subjects. WO’695 teaches that many cancers have had clinical indication of having therapeutic benefit to treatment with their anti-AXL antibodies including brain tumors and non-small lung carcinoma. (See “Clinical indications” pgs. 33-35). WO’695 teaches that their invention can be in a combination therapy with many reagents including chemotherapeutics like carboplatin or paclitaxel. (See “Combination therapy” and “Suitable agents for use in combination therapy” pgs. 45-51).

Allowable Subject Matter
Claims 35-40 are allowed.
The antibody structures defined in table 5 are believed to be novel, non-obvious antibodies.

    PNG
    media_image4.png
    214
    562
    media_image4.png
    Greyscale

A sequence search of the HCDRS and the VH regions have shown that these antibodies are not known in the prior art. In particular, the prior art does not disclose the HCDR-3 regions which are required to match in claim 35. Claims 36 and 37 relies on the novel CDR regions and describes heavy and light chain variable regions with claim 36 allowing variability within the constant region of the heavy and light chain variable regions. These heavy and light chain variable regions are novel as the CDR combinations are not known. Claims 38 and 39 require 100% of the CDR regions in the prior art and are novel as the CDRs are not known in combination in the prior art. Claim 40 recites HC and LC that have these novel CDR regions and are also not known in the art. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                           /JOANNE HAMA/  Supervisory Patent Examiner, Art Unit 1647